IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GRACE PERRONE AND JULIO                  : No. 545 MAL 2015
PERRONE, AN INCAPACITATED                :
PERSON, BY ERIC PERRONE, HIS             :
GUARDIAN,                                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                  Respondents            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ROSE CITY HMA, INC., T/D/B/A             :
LANCASTER REGIONAL MEDICAL               :
CENTER, HEALTH MANAGEMENT                :
ASSOCIATES, INC. D/B/A LANCASTER         :
REGIONAL MEDICAL CENTER,                 :
HOSPITAL HOUSEKEEPING SYSTEMS,           :
LTD, AND HOSPITAL HOUSEKEEPING           :
SYSTEMS, LLC,                            :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.